                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


GERALD PATTERSON                                                              PLAINTIFF

v.                                Civil No. 2:19-CV-02032

ATTORNEY SAM EASTMAN and                                                   DEFENDANTS
DR. JOHN ED STAFFORD

                                     JUDGMENT


     For the reasons stated in the Opinion and Order filed this date, this case is DISMISSED

WITHOUT PREJUDICE.


     IT IS SO ORDERED this 3rd day of May 2019.


                                                       /s/P. K. Holmes, III
                                                       P. K. HOLMES, III
                                                       CHIEF U.S. DISTRICT JUDGE




                                            1
